As filed with the Securities and Exchange Commission on July 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end:August 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (95.11%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 3/1/2028 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 CUCAMONGA COUNTY WATER DISTRICT Water Facilities and Refinancing, 2001 % 9/1/2016 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 1996 Series A % 8/1/2016 Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY TRANSPORTATION COMMISSION Sales Tax Revenue Refunding Bonds, 1991; Series B % 7/1/2010 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 OCEANSIDE UNIFIED SCHOOL DISTRICT Election 2000; Series B % 8/1/2029 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 General Obligation Bonds; Series 2000 % 8/1/2022 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2012 Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARGARITA-DANA POINT AUTHORITY Improvement District; 1994 Series A % 8/1/2010 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT Installment Sale Revenue Bonds; Series 1992 % 8/1/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $101,649,835) VARIABLE RATE DEMAND NOTES* (3.49%) CALIFORNIA STATE Kindergarten; Series A-5 Remarket % 6/1/2010 SACRAMENTO COUNTY CALIFORNIA SANITATION DISTRICT Refunded Sub Lien-C % 6/1/2010 Total Variable Rate Demand Notes (Cost $3,800,000) Total Investments (Cost $105,449,835) (a) (98.60%) Other Net Assets (1.40%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $105,292,164.At May 31, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. CALIFORNIA INSURED INTERMEDIATE FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (91.94%) ANAHEIM PUBLIC FINANCIAL AUTHORITY Convention Center Project; Series A $ % 8/1/2013 $ BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes % 8/1/2017 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY University of San Francisco Revenue Bonds; Series 1996 % 10/1/2010 CALIFORNIA STATE PUBLIC WORKS BOARD CA State Prison Lassen County; 2001 Series A % 6/1/2011 Lease Revenue Refunding Bonds; 2001 Series A % 6/1/2012 University of California Research Project % 11/1/2014 CASTAIC LAKE WATER AGENCY Water System Improvement Projects; Series 2001A % 8/1/2012 CHAFFEY UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Series C % 5/1/2012 EASTERN MUNICIPAL WATER DISTRICT Certificates of Participation; Series A % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 % 8/1/2012 FRESNO, CITY OF Water System Revenue Refunding; Series A % 6/1/2011 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES DEPARTMENT OF WATER AND POWER Power Project Revenue Bond; 2001 Series A % 7/1/2014 MONTEREY, COUNTY OF Certificates of Participation % 8/1/2014 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds % 8/1/2014 General Obligation Bonds; 2002 Series A % 8/1/2012 OAKLAND JOINT POWERS FINANCING AUTHORITY Convention Centers; Series 2001 % 10/1/2012 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A % 7/1/2015 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A % 10/1/2015 Water Revenue Bonds; Series 2001A % 11/1/2015 Water Revenue Refunding Bonds; Series B % 11/1/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 WALNUT, CITY OF Public Financing Authority Tax Allocation % 9/1/2013 Total Long-Term Securities (Cost $12,265,113) VARIABLE RATE DEMAND NOTES* (6.50%) CALIFORNIA STATE Kindergarten; Series A-5 Remarket % 6/1/2010 IRVINE IMPROVEMENT BOND ACT 1915 Assesment District No 93-14 % 6/1/2010 Assesment District No 94-13 % 6/1/2010 Total Variable Rate Demand Notes (Cost $900,000) Total Investments (Cost $13,165,113) (a) (98.44%) Other Net Assets (1.56%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $13,164,958.At May 31, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. CALIFORNIA TAX FREE MONEY MARKET FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE TAX AND REVENUE ANTICIPATION NOTES (15.36%) RIVERSIDE COUNTY OF CA 2009 Teeter Obligation Notes; Series C $ % 10/15/2010 $ SAN DIEGO COUNTY & SCHOOL DISTRICT Tax and Revenue Anticipation Notes % 6/30/2010 SISKIYOU COUNTY, CA 2009 Tax and Revenue Anticipation Notes % 6/30/2010 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Linden Wind Energy Project Revenue Notes; 2009 Series A % 10/1/2010 Total Tax & Revenue Anticipation Notes (Cost $7,520,025) VARIABLE RATE DEMAND NOTES* (85.05%) ABAG FINANCIAL AUTHORITY FOR NON-PROFIT CORPS Revenue Bonds % 6/3/2010 BAY AREA TOLL AUTHORITY Variable Rate Demand Bonds % 6/3/2010 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Refunding Revenue Bonds; Stanford Hospital and Clinics, 2008 Series A-1 % 6/16/2010 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds; Pacific Gas and Electric Company, 2009 Series B % 6/1/2010 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Cathedral High School Project % 6/2/2010 John Muir Health Series C % 6/1/2010 Revenue Refunding Bonds - Series 2007A % 6/2/2010 CALIFORNIA, STATE OF Series B; Subseries B-1 % 6/2/2010 Kindergarten; Series A-5 % 6/1/2010 Kindergarten; Series A-6 % 6/3/2010 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 6/2/2010 CITY OF SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 6/2/2010 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2008 G % 6/2/2010 IRVINE, CITY OF Limited Obligation Assesment District No 93-14 % 6/1/2010 Assesment District No 87-8 % 6/1/2010 Assesment District No 94-13 % 6/1/2010 Assesment District No 94-15 % 6/1/2010 Assesment District No 97-16 % 6/1/2010 IRVINE RANCH WATER DISTRICT General Obligation; Consolidated Series 1993 % 6/1/2010 LOS ANGELES CALIFORNIA, CITY OF Power System; Subseries A-7 % 6/3/2010 Water System; Subseries B-2 % 6/1/2010 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2005 Authorization; Series B-1 % 6/3/2010 Water Revenue Bonds, 2000 Authorization; Series B-3 % 6/1/2010 Water Revenue Refunding Bonds; 2001 Series C-2 % 6/1/2010 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 6/2/2010 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 6/2/2010 PARAMOUNT UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 6/3/2010 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 6/1/2010 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series B % 6/1/2010 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series C % 6/1/2010 SANTA ANA HOUSING AUTHORITY Harbor Pointe Apartments; 1995 Series A % 6/3/2010 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project % 6/2/2010 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds; 2008 Subordinate Refunding Series B % 6/2/2010 Transmission Project Revenue Bonds; 1991 Subordinate Refunding Series % 6/2/2010 TRACY, CITY OF Sycamore: 7/03 % 6/3/2010 TUSTIN, CITY OF Improvement Bond Act 95-2 % 6/1/2010 Total Variable Rate Demand Notes (Cost $41,625,000) Total Investments (Cost $49,145,025) (a) (100.41%) Other Net Assets (-0.41%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $49,145,025. * Stated maturity reflects next reset date. U.S. GOVERNMENT SECURITIES FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE Corporate Bonds (3.53%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,003,161) Government National Mortgage Association (27.13%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 10/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $7,227,826) United States Treasury Bills (29.58%) %^ 6/10/2010 %^ 6/17/2010 Total United States Treasury Bills (Cost $8,499,503) United States Treasury Bonds (21.61%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,229,438) United States Treasury Notes (17.83%) % 10/31/2013 % 11/15/2018 Total United States Treasury Notes (Cost $5,122,159) Total Investments (Cost $28,082,087) (a) (99.68%) Other Net Assets (0.32%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $28,082,087.At May 31, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ ^ Zero coupon bond. Interest rate presented is yield to maturity. SHORT-TERM U.S. GOVERNMENT BOND FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE Corporate Bonds (6.49%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,003,161) Government National Mortgage Association (2.93%) % 6/20/2034 % 11/20/2034 Total Government National Mortgage Association (Cost $448,672) United States Treasury Bills (4.48%) %^ 6/17/2010 Total United States Treasury Bills (Cost $699,954) United States Treasury Notes (85.51%) % 1/31/2011 % 11/15/2011 % 1/15/2012 % 2/15/2012 % 3/15/2012 % 4/15/2012 % 5/15/2012 % 6/15/2012 % 7/15/2012 % 8/15/2012 % 9/15/2012 % 10/15/2012 % 11/15/2012 % 12/15/2012 % 1/15/2013 Total United States Treasury Notes (Cost $13,220,900) Total Investments (Cost $15,372,687) (a) (99.41%) Other Net Assets (0.59%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $15,372,687.At May 31, 2010, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation - Net unrealized appreciation $ ^ Zero coupon bond. Interest rate presented is yield to maturity. THE UNITED STATES TREASURY TRUST PORTFOLIO OF INVESTMENTS, 5/31/2010 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE Commercial Paper (14.61%) Straight-A-Funding CP* $ 6/22/2010 $ Total Commercial Paper (Cost $4,097,402) United States Treasury Bills (85.52%) 0.126%^ 6/3/2010 0.142%^ 6/10/2010 0.147%^ 6/17/2010 0.145%^ 6/24/2010 0.147%^ 7/22/2010 0.152%^ 9/16/2010 0.167%^ 10/21/2010 Total United States Treasury Bills (Cost $23,992,801) Total Investments (Cost $28,090,203) (a) (100.13%) Other Net Assets (-0.13%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $28,090,203. * Backed by the full faith and credit of the US Government. ^ Zero coupon bond.Interest rate presented is yield to maturity. S&P PORTFOLIO OF INVESTMENTS, 5/31/2010 Common Stock (98.37%) Basic Materials (3.26%) Shares Value Airgas Inc $ Air Products & Chemicals Inc AK Steel Holding Corp Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co/The Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp Plum Creek Timber Co Inc PPG Industries Inc Praxair Inc Sherwin-Williams Co/The Sigma-Aldrich Corp Titanium Metals Corp* United States Steel Corp Vulcan Materials Co Weyerhaeuser Co Total Basic Materials Communications (11.01%) Akamai Technologies Inc* Amazon.com Inc* American Tower Corp* AT&T Inc CBS Corp CenturyLink Inc Cisco Systems Inc* Comcast Corp Corning Inc DIRECTV* Discovery Communications Inc* eBay Inc* Expedia Inc Frontier Communications Corp Gannett Co Inc Google Inc* Harris Corp Interpublic Group of Cos Inc/The* JDS Uniphase Corp* Juniper Networks Inc* McAfee Inc* McGraw-Hill Cos Inc/The MetroPCS Communications Inc* Meredith Corp Motorola Inc* New York Times Co/The* News Corp Omnicom Group Inc priceline.com Inc* QUALCOMM Inc Qwest Communications International Inc Scripps Networks Interactive Inc Sprint Nextel Corp* Symantec Corp* Tellabs Inc Time Warner Cable Inc Time Warner Inc VeriSign Inc* Verizon Communications Inc Viacom Inc Walt Disney Co/The Washington Post Co/The 47 Windstream Corp Yahoo! Inc* Total Communications Consumer, Cyclical (9.00%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc Big Lots Inc* Carnival Corp Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co* GameStop Corp* Gap Inc/The Genuine Parts Co Goodyear Tire & Rubber Co/The* Harley-Davidson Inc Harman International Industries Inc* Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl's Corp* Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc Mattel Inc McDonald's Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc Office Depot Inc* O'Reilly Automotive Inc* PACCAR Inc Polo Ralph Lauren Corp Pulte Group Inc* RadioShack Corp Ross Stores Inc Sears Holdings Corp* Southwest Airlines Co Staples Inc Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wynn Resorts Ltd Wyndham Worldwide Corp Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (21.72%) Abbott Laboratories Aetna Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc* Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* Cephalon Inc* CIGNA Corp Clorox Co Coca-Cola Co/The Coca-Cola Enterprises Inc Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands Inc* Coventry Health Care Inc* CR Bard Inc DaVita Inc* Dean Foods Co* DENTSPLY International Inc DeVry Inc Dr Pepper Snapple Group Inc Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc/The Express Scripts Inc* Forest Laboratories Inc* Fortune Brands Inc General Mills Inc Genzyme Corp* Gilead Sciences Inc* H&R Block Inc Hershey Co/The HJ Heinz Co Hormel Foods Corp Hospira Inc* Humana Inc* Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co/The Johnson & Johnson Kellogg Co Kimberly-Clark Corp King Pharmaceuticals Inc* Kraft Foods Inc Kroger Co/The Laboratory Corp of America Holdings* Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Mead Johnson Nutrition Co Medco Health Solutions Inc* Medtronic Inc Merck & Co Inc Millipore Corp* Molson Coors Brewing Co Monster Worldwide Inc* Moody's Corp Mylan Inc* Patterson Cos Inc Paychex Inc PepsiCo Inc Pfizer Inc Philip Morris International Inc Procter & Gamble Co/The Quanta Services Inc* Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co SAIC Inc* Safeway Inc Sara Lee Corp St Jude Medical Inc* Stryker Corp SUPERVALU Inc Sysco Corp Tenet Healthcare Corp* Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc* Visa Inc Watson Pharmaceuticals Inc* WellPoint Inc* Western Union Co/The Whole Foods Market Inc* Zimmer Holdings Inc* Total Consumer, Non-Cyclical Diversified (0.04%) Leucadia National Corp* Total Diversified Energy (10.72%) Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips Consol Energy Inc Denbury Resources Inc* Devon Energy Corp Diamond Offshore Drilling Inc El Paso Corp EOG Resources Inc EQT Corp Exxon Mobil Corp First Solar Inc* FMC Technologies Inc* Halliburton Co Helmerich & Payne Inc Hess Corp Marathon Oil Corp Massey Energy Co Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc Noble Energy Inc Occidental Petroleum Corp Peabody Energy Corp Pioneer Natural Resources Co Questar Corp Range Resources Corp Rowan Cos Inc* Schlumberger Ltd Smith International Inc Southwestern Energy Co* Spectra Energy Corp Sunoco Inc Tesoro Corp Valero Energy Corp Williams Cos Inc/The XTO Energy Inc Total Energy Financial (15.75%) Aflac Inc Allstate Corp/The American Express Co American International Group Inc* Ameriprise Financial Inc AON Corp Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp/The BB&T Corp Berkshire Hathaway Inc* Boston Properties Inc Capital One Financial Corp CB Richard Ellis Group Inc* Charles Schwab Corp/The Chubb Corp Cincinnati Financial Corp Citigroup Inc* CME Group Inc Comerica Inc Discover Financial Services E*Trade Financial Corp* Equity Residential Federated Investors Inc Fifth Third Bancorp First Horizon National Corp* Franklin Resources Inc General Growth Properties Inc Genworth Financial Inc* Goldman Sachs Group Inc/The Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc IntercontinentalExchange Inc* Invesco Ltd Janus Capital Group Inc JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc Marshall & Ilsley Corp MetLife Inc Morgan Stanley NASDAQ OMX Group Inc/The* Northern Trust Corp NYSE Euronext People's United Financial Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp/The ProLogis Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp* State Street Corp SunTrust Banks Inc T Rowe Price Group Inc Torchmark Corp Travelers Cos Inc/The Unum Group US Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co XL Group Plc Zions Bancorporation Total Financial Industrial (10.57%) 3M Co Agilent Technologies Inc* Amphenol Corp Ball Corp Bemis Co Inc Boeing Co/The Caterpillar Inc CH Robinson Worldwide Inc CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eastman Kodak Co* Eaton Corp Emerson Electric Co Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc* Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Goodrich Corp Honeywell International Inc Illinois Tool Works Inc ITT Corp Jabil Circuit Inc Jacobs Engineering Group Inc* L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pactiv Corp* Pall Corp Parker Hannifin Corp PerkinElmer Inc Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-On Inc Stanley Black & Decker Inc Stericycle Inc* Textron Inc Thermo Fisher Scientific Inc* Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Total Industrial Technology (12.92%) Adobe Systems Inc* Advanced Micro Devices Inc* Altera Corp Analog Devices Inc Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp Compuware Corp* Dell Inc* Dun & Bradstreet Corp Electronic Arts Inc* EMC Corp* Fidelity National Information Services Inc Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc* KLA-Tencor Corp Lexmark International Inc* Linear Technology Corp LSI Corp* MEMC Electronic Materials Inc* Microchip Technology Inc Micron Technology Inc* Microsoft Corp National Semiconductor Corp NetApp Inc* Novell Inc* Novellus Systems Inc* NVIDIA Corp* Oracle Corp Pitney Bowes Inc QLogic Corp* Red Hat Inc* Salesforce.com Inc* SanDisk Corp* Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp* Xerox Corp Xilinx Inc Total Technology Utilities (3.38%) AES Corp/The* Allegheny Energy Inc Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Constellation Energy Group Inc Dominion Resources Inc DTE Energy Co Duke Energy Corp Dynegy Inc* Edison International Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc* Integrys Energy Group Inc Nicor Inc NiSource Inc Northeast Utilities NRG Energy Inc* Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Progress Energy Inc Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $64,478,094) Short-Term Investments (1.42%) United States Treasury Bills (1.42%) Par Value United States Treasury Bill 06/03/2010 $ United States Treasury Bill 08/05/2010 $ United States Treasury Bill 02/10/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $1,099,294) Total Investments (Cost $65,577,388) (a) (99.79%) Other Net Assets (0.21%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $66,112,684.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At May 31, 2010, certain United States Treasury Bills with a market value of $199,668 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2010: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Depreciation 23 / Jun 2010 / Long $ ) S&P MIDCAP INDEX FUND PORTFOLIO OF INVESTMENTS, 05/31/2010 Common Stock (99.99%) Basic Materials (4.61%) Shares Value Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Corp CF Industries Holdings Inc Cytec Industries Inc Intrepid Potash Inc* Louisiana-Pacific Corp* Lubrizol Corp Minerals Technologies Inc Olin Corp Potlatch Corp Rayonier Inc Reliance Steel & Aluminum Co RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (5.01%) ADC Telecommunications Inc* ADTRAN Inc AOL Inc* Ciena Corp* Cincinnati Bell Inc* CommScope Inc* Digital River Inc* Equinix Inc* F5 Networks Inc* Factset Research Systems Inc Harte-Hanks Inc John Wiley & Sons Inc Lamar Advertising Co* NetFlix Inc* NeuStar Inc* Plantronics Inc Polycom Inc* RF Micro Devices Inc* Scholastic Corp Syniverse Holdings Inc* Telephone & Data Systems Inc Time Warner Telecom Inc* ValueClick Inc* Total Communications Consumer, Cyclical (14.08%) 99 Cents Only Stores* Advance Auto Parts Inc Aeropostale Inc* Alaska Air Group Inc* American Eagle Outfitters Inc AnnTaylor Stores Corp* Bally Technologies Inc* Barnes & Noble Inc BJ's Wholesale Club Inc* Bob Evans Farms Inc BorgWarner Inc* Boyd Gaming Corp* Brinker International Inc Burger King Holdings Inc CarMax Inc* Cheesecake Factory Inc/The* Chico's FAS Inc Chipotle Mexican Grill Inc* Coldwater Creek Inc* Collective Brands Inc* Copart Inc* Dick's Sporting Goods Inc* Dollar Tree Inc* DreamWorks Animation SKG Inc* Foot Locker Inc Fossil Inc* Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp Ingram Micro Inc* International Speedway Corp J Crew Group Inc* JetBlue Airways Corp* KB Home Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc Mohawk Industries Inc* MSC Industrial Direct Co NVR Inc* Oshkosh Corp* Owens & Minor Inc Panera Bread Co* PetSmart Inc Phillips-Van Heusen Corp Regis Corp Rovi Corp* Ryland Group Inc Saks Inc* Scientific Games Corp* Tech Data Corp* Thor Industries Inc Timberland Co/The* Toll Brothers Inc* Under Armour Inc* Warnaco Group Inc/The* Wendy's/Arby's Group Inc Williams-Sonoma Inc WMS Industries Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (20.14%) Aaron's Inc Affymetrix Inc* Alberto-Culver Co Alliance Data Systems Corp* American Greetings Corp Beckman Coulter Inc Bio-Rad Laboratories Inc* Career Education Corp* Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc* Convergys Corp* Corinthian Colleges Inc* Corn Products International Inc Corporate Executive Board Co/The Corrections Corp of America* Covance Inc* Deluxe Corp Edwards Lifesciences Corp* Endo Pharmaceuticals Holdings Inc* Flowers Foods Inc FTI Consulting Inc* Gartner Inc* Gen-Probe Inc* Global Payments Inc Green Mountain Coffee Roasters Inc* Hansen Natural Corp* Health Management Associates Inc* Health Net Inc* Henry Schein Inc* Hewitt Associates Inc* Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* Immucor Inc* ITT Educational Services Inc* Kindred Healthcare Inc* Kinetic Concepts Inc* Korn/Ferry International* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Lincare Holdings Inc* Manpower Inc Masimo Corp Medicis Pharmaceutical Corp Navigant Consulting Inc* NBTY Inc* Omnicare Inc OSI Pharmaceuticals Inc* Perrigo Co Pharmaceutical Product Development Inc Psychiatric Solutions Inc* Ralcorp Holdings Inc* Rent-A-Center Inc* ResMed Inc* Rollins Inc Ruddick Corp Scotts Miracle-Gro Co/The Service Corp International Smithfield Foods Inc* Sotheby's STERIS Corp Strayer Education Inc Techne Corp Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc* United Therapeutics Corp* Universal Corp Universal Health Services Inc Valeant Pharmaceuticals International* VCA Antech Inc* Vertex Pharmaceuticals Inc* WellCare Health Plans Inc* Total Consumer, Non-Cyclical Energy (6.11%) Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* Cimarex Energy Co Comstock Resources Inc* Denbury Resources Inc* Exterran Holdings Inc* Forest Oil Corp* Frontier Oil Corp Helix Energy Solutions Group Inc* Mariner Energy Inc* National Fuel Gas Co Newfield Exploration Co* Oceaneering International Inc* Oneok Inc Patriot Coal Corp* Patterson-UTI Energy Inc Plains Exploration & Production Co* Pride International Inc* Quicksilver Resources Inc* Superior Energy Services Inc* Unit Corp* Total Energy Financial (18.90%) Affiliated Managers Group Inc* Alexandria Real Estate Equities Inc AMB Property Corp American Financial Group Inc AmeriCredit Corp* Apollo Investment Corp Arthur J Gallagher & Co Associated Banc-Corp Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BRE Properties Inc Brown & Brown Inc Cathay General Bancorp Camden Property Trust City National Corp Commerce Bancshares Inc Corporate Office Properties Trust SBI MD Cousins Properties Inc Cullen/Frost Bankers Inc Duke Realty Corp Eaton Vance Corp Equity One Inc Essex Property Trust Inc Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Hanover Insurance Group Inc/The HCC Insurance Holdings Inc Highwoods Properties Inc Horace Mann Educators Corp Hospitality Properties Trust International Bancshares Corp Jefferies Group Inc Jones Lang LaSalle Inc Liberty Property Trust Macerich Co/The Mack-Cali Realty Corp Mercury General Corp Nationwide Health Properties Inc New York Community Bancorp Inc NewAlliance Bancshares Inc Old Republic International Corp Omega Healthcare Investors Inc PacWest Bancorp Prosperity Bancshares Inc Protective Life Corp Raymond James Financial Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* Synovus Financial Corp TCF Financial Corp Trustmark Corp UDR Inc Unitrin Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation Wilmington Trust Corp WR Berkley Corp Total Financial Industrial (17.26%) Aecom Technology Corp* AGCO Corp* Alexander & Baldwin Inc Alliant Techsystems Inc* AMETEK Inc Aptargroup Inc Arrow Electronics Inc* Avnet Inc* BE Aerospace Inc* Brink's Co/The Bucyrus International Inc Carlisle Cos Inc Clean Harbors Inc* Commercial Metals Co Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc* Federal Signal Corp GATX Corp Gentex Corp Graco Inc Granite Construction Inc Greif Inc Harsco Corp Hubbell Inc IDEX Corp Itron Inc* JB Hunt Transport Services Inc Joy Global Inc Kansas City Southern* KBR Inc Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Martin Marietta Materials Inc Matthews International Corp Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Overseas Shipholding Group Inc Packaging Corp of America Pentair Inc Regal-Beloit Corp Shaw Group Inc/The* Silgan Holdings Inc Sonoco Products Co SPX Corp Teleflex Inc Temple-Inland Inc Terex Corp* Thomas & Betts Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc Tyco International Ltd URS Corp* Valmont Industries Inc Vishay Intertechnology Inc* Wabtec Corp Waste Connections Inc* Werner Enterprises Inc Woodward Governor Co Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (8.21%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Cerner Corp* Cree Inc* Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc* Informatica Corp* Integrated Device Technology Inc* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lam Research Corp* Mantech International Corp* Mentor Graphics Corp* MICROS Systems Inc* MSCI Inc* NCR Corp* Palm Inc* Parametric Technology Corp* Quest Software Inc* SEI Investments Co Semtech Corp* Silicon Laboratories Inc* Solera Holdings Inc SRA International Inc* Sybase Inc* Synopsys Inc* Total Technology Utilities (5.67%) AGL Resources Inc Alliant Energy Corp Atmos Energy Corp Aqua America Inc Black Hills Corp Cleco Corp DPL Inc Dynegy Inc* Energen Corp Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc NSTAR NV Energy Inc OGE Energy Corp PNM Resources Inc Southern Union Co UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $99,839,801) Short-Term Investments (1.10%) United States Treasury Bills (1.10%) Par Value United States Treasury Bill 12/16/2010 (b) $ United States Treasury Bill 02/10/2011 Total United States Treasury Bills Total Short-Term Investments (Cost $1,297,173) Total Investments (Cost $101,136,974) (a) (101.09%) Other Net Assets (-1.09%) ) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $101,226,316.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At May 31, 2010, certain United States Treasury Bills with a market value of $399,522 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2010: Contracts - $100 times premium / delivery month / commitment S&P Midcap 400 E-mini Unrealized Depreciation 8 / Jun 2010 / Long $ ) S&P SMALLCAP INDEX FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 Common Stock (89.34%) Basic Materials (2.87%) Shares Value AMCOL International Corp $ American Vanguard Corp Arch Chemicals Inc Balchem Corp Brush Engineered Materials Inc* Buckeye Technologies Inc* Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp HB Fuller Co Neenah Paper Inc NewMarket Corp Olympic Steel Inc OM Group Inc* Penford Corp* PolyOne Corp* Quaker Chemical Corp RTI International Metals Inc* Schulman A Inc Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp* Zep Inc Total Basic Materials Communications (4.54%) ADPT Corp* Anixter International Inc* Applied Signal Technology Inc Arris Group Inc* Black Box Corp Blue Coat Systems Inc* Blue Nile Inc* Cbeyond Inc* comScore Inc* Comtech Telecommunications Corp* Cybersource Corp* DealerTrack Holdings Inc* EMS Technologies Inc* eResearchTechnology Inc* EW Scripps Co* General Communication Inc* Harmonic Inc* Infospace Inc* inVentiv Health Inc* Iowa Telecommunications Services Inc j2 Global Communications Inc* Knot Inc/The* Netgear Inc* Network Equipment Technologies Inc* Neutral Tandem Inc* Novatel Wireless Inc* NTELOS Holdings Corp NutriSystem Inc PC-Tel Inc* Perficient Inc* Stamps.com Inc* Symmetricom Inc* Tekelec* Tollgrade Communications Inc* United Online Inc USA Mobility Inc Viasat Inc* Websense Inc* Total Communications Consumer, Cyclical (16.24%) Arctic Cat Inc* ATC Technology Corp* Audiovox Corp* Big 5 Sporting Goods Corp Biglari Holdings Inc* 63 BJ's Restaurants Inc* Brightpoint Inc* Brown Shoe Co Inc Brunswick Corp Buckle Inc/The Buffalo Wild Wings Inc* Cabela's Inc* California Pizza Kitchen Inc* Callaway Golf Co Carter's Inc* Casey's General Stores Inc Cash America International Inc Cato Corp/The CEC Entertainment Inc* Childrens Place Retail Stores Inc/The* Christopher & Banks Corp CKE Restaurants Inc Cracker Barrel Old Country Store Inc CROCS Inc* Deckers Outdoor Corp* DineEquity Inc* Dress Barn Inc/The* DTS Inc* Ethan Allen Interiors Inc Ezcorp Inc* Finish Line Inc/The First Cash Financial Services Inc* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc* Gymboree Corp* Haverty Furniture Cos Inc Hibbett Sports Inc* HOT Topic Inc HSN Inc* Iconix Brand Group Inc* Insight Enterprises Inc* Interface Inc Interval Leisure Group Inc* Jack in the Box Inc* Jakks Pacific Inc* Jo-Ann Stores Inc* JOS A Bank Clothiers Inc* K-Swiss Inc* Landry's Restaurants Inc* La-Z-Boy Inc* Lithia Motors Inc Liz Claiborne Inc* Lumber Liquidators Holdings Inc* M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Men's Wearhouse Inc/The Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Inc* MWI Veterinary Supply Inc* National Presto Industries Inc Nautilus Inc* O'Charleys Inc* OfficeMax Inc* Oxford Industries Inc Papa John's International Inc* PEP Boys-Manny Moe & Jack Perry Ellis International Inc* PetMed Express Inc PF Chang's China Bistro Inc Pinnacle Entertainment Inc* Polaris Industries Inc Pool Corp Quiksilver Inc* RC2 Corp* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* Ruth's Hospitality Group Inc* Scansource Inc* School Specialty Inc* Shuffle Master Inc* Skechers U.S.A. Inc* Skyline Corp Skywest Inc Sonic Automotive Inc* Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp* Stein Mart Inc* Superior Industries International Inc Texas Roadhouse Inc* Toro Co/The Tractor Supply Co True Religion Apparel Inc* Tuesday Morning Corp* Unifirst Corp United Stationers Inc* Universal Electronics Inc* Volcom Inc* Watsco Inc Winnebago Industries Inc* Wolverine World Wide Inc World Fuel Services Corp Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (17.76%) Abaxis Inc* ABM Industries Inc Administaff Inc Air Methods Corp* Align Technology Inc* Alliance One International Inc* Almost Family Inc* Amedisys Inc* American Medical Systems Holdings Inc* American Public Education Inc* AMERIGROUP Corp* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc/The Arbitron Inc Arqule Inc* Bio-Reference Labs Inc* Blyth Inc Boston Beer Co Inc* Bowne & Co Inc Cal-Maine Foods Inc Calavo Growers Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Catalyst Health Solutions Inc* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp Coinstar Inc* Conmed Corp* Consolidated Graphics Inc* Cooper Cos Inc/The Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc* Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Enzo Biochem Inc* Exponent Inc* Forrester Research Inc* Genoptix Inc* Gentiva Health Services Inc* Geo Group Inc/The* Great Atlantic & Pacific Tea Co* Greatbatch Inc* Haemonetics Corp* Hain Celestial Group Inc/The* Hanger Orthopedic Group Inc* Healthcare Services Group Inc Healthspring Inc* Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* Hillenbrand Inc HMS Holdings Corp* ICU Medical Inc* Integra LifeSciences Holdings Corp* Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kelly Services Inc* Kendle International Inc* Kensey Nash Corp* Kid Brands Inc* Lance Inc Landauer Inc LCA-Vision Inc* LHC Group Inc* Live Nation Entertainment Inc* Magellan Health Services Inc* Mannatech Inc* Martek Biosciences Corp* MAXIMUS Inc Medcath Corp* Mednax Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Midas Inc* Molina Healthcare Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Neogen Corp* Odyssey HealthCare Inc* On Assignment Inc* Osteotech Inc* Palomar Medical Technologies Inc* Par Pharmaceutical Cos Inc* Parexel International Corp* Peet's Coffee & Tea Inc* PharMerica Corp* Pre-Paid Legal Services Inc* PSS World Medical Inc* Regeneron Pharmaceuticals Inc* RehabCare Group Inc* Res-Care Inc* Rewards Network Inc Salix Pharmaceuticals Ltd* Sanderson Farms Inc Savient Pharmaceuticals Inc* SFN Group Inc* Spartan Stores Inc Standard Register Co/The StarTek Inc* SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* Theragenics Corp* TreeHouse Foods Inc* TrueBlue Inc* United Natural Foods Inc* Universal Technical Institute Inc Viad Corp Viropharma Inc* Volt Information Sciences Inc* WD-40 Co West Pharmaceutical Services Inc Wright Express Corp* Zoll Medical Corp* Total Consumer, Non-Cyclical Energy (3.61%) Basic Energy Services Inc* CARBO Ceramics Inc Dril-Quip Inc* Gulf Island Fabrication Inc Headwaters Inc* Holly Corp Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* Oil States International Inc* Penn Virginia Corp Petroleum Development Corp* Petroquest Energy Inc* Pioneer Drilling Co* SEACOR Holdings Inc* Seahawk Drilling Inc* SM Energy Co Stone Energy Corp* Superior Well Services Inc* Swift Energy Co* Tetra Technologies Inc* Total Energy Financial (15.33%) Acadia Realty Trust American Physicians Capital Inc AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc BioMed Realty Trust Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Cedar Shopping Centers Inc City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Delphi Financial Group Inc DiamondRock Hospitality Co* Dime Community Bancshares East West Bancorp Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Entertainment Properties Trust Extra Space Storage Inc First BanCorp* First Commonwealth Financial Corp First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc Forestar Group Inc* Franklin Street Properties Corp Glacier Bancorp Inc Greenhill & Co Inc Hancock Holding Co Hanmi Financial Corp* Healthcare Realty Trust Inc Home Bancshares Inc Home Properties Inc Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaBranche & Co Inc* LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc Nara Bancorp Inc* National Financial Partners Corp* National Penn Bancshares Inc National Retail Properties Inc Navigators Group Inc/The* NBT Bancorp Inc Old National Bancorp optionsXpress Holdings Inc* Parkway Properties Inc Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp* PS Business Parks Inc RLI Corp S&T Bancorp Inc Safety Insurance Group Inc Selective Insurance Group Inc Signature Bank* Simmons First National Corp South Financial Group Inc/The Sovran Self Storage Inc Sterling Bancorp Sterling Bancshares Inc Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc SWS Group Inc Tanger Factory Outlet Centers Tompkins Financial Corp Tower Group Inc TradeStation Group Inc* Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc United Community Banks Inc* United Fire & Casualty Co Urstadt Biddle Properties Inc Whitney Holding Corp Wilshire Bancorp Inc Wintrust Financial Corp World Acceptance Corp* Total Financial Industrial (16.71%) AAON Inc AAR Corp* Actuant Corp Acuity Brands Inc Advanced Energy Industries Inc* Aerovironment Inc* Albany International Corp AM Castle & Co* American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc* AZZ Inc Badger Meter Inc Baldor Electric Co Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc* Calgon Carbon Corp* Cascade Corp Ceradyne Inc* Checkpoint Systems Inc* CIRCOR International Inc CLARCOR Inc Cognex Corp Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Dionex Corp* Drew Industries Inc* Dycom Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc* EMCOR Group Inc* Encore Wire Corp EnPro Industries Inc* ESCO Technologies Inc Esterline Technologies Corp* FARO Technologies Inc* FEI Co* Forward Air Corp Gardner Denver Inc GenCorp Inc* Gerber Scientific Inc* Gibraltar Industries Inc* Griffon Corp* Heartland Express Inc HUB Group Inc* II-VI Inc* Insituform Technologies Inc* Intermec Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Kaydon Corp Keithley Instruments Inc Knight Transportation Inc Lawson Products Inc Lindsay Corp Littelfuse Inc* LoJack Corp* Lydall Inc* Magnetek Inc* Methode Electronics Inc Moog Inc* Movado Group Inc* Mueller Industries Inc Myers Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Orbital Sciences Corp* Park Electrochemical Corp Plexus Corp* Quanex Building Products Corp Robbins & Myers Inc Rock-Tenn Co Rogers Corp* Simpson Manufacturing Co Inc Sonic Solutions Inc* Standex International Corp Stanley Inc* Sturm Ruger & Co Inc Technitrol Inc Teledyne Technologies Inc* Tetra Tech Inc* Texas Industries Inc Tredegar Corp Triumph Group Inc TTM Technologies Inc* Universal Forest Products Inc Vicor Corp* Watts Water Technologies Inc Total Industrial Technology (9.22%) Actel Corp* Agilysys Inc ATMI Inc* Avid Technology Inc* Blackbaud Inc Brooks Automation Inc* Cabot Microelectronics Corp* CACI International Inc* Ciber Inc* Cohu Inc CommVault Systems Inc* Compellent Technologies Inc* Computer Programs & Systems Inc Concur Technologies Inc* CSG Systems International Inc* Cypress Semiconductor Corp* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc* Eclipsys Corp* Epicor Software Corp* EPIQ Systems Inc* Exar Corp* Hittite Microwave Corp* Hutchinson Technology Inc* Integral Systems Inc* Interactive Intelligence Inc* JDA Software Group Inc* Kopin Corp* Kulicke & Soffa Industries Inc* Manhattan Associates Inc* Mercury Computer Systems Inc* Micrel Inc Microsemi Corp* MKS Instruments Inc* MTS Systems Corp NCI Inc* Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Phase Forward Inc* Phoenix Technologies Ltd* Progress Software Corp* Quality Systems Inc Radiant Systems Inc* Radisys Corp* Rudolph Technologies Inc* Sigma Designs Inc* Skyworks Solutions Inc* Smith Micro Software Inc* Standard Microsystems Corp* Stratasys Inc* Supertex Inc* SYKES Enterprises Inc* Synaptics Inc* SYNNEX Corp* Take-Two Interactive Software Inc* Taleo Corp* Tessera Technologies Inc* THQ Inc* TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Varian Semiconductor Equipment Associates Inc* Veeco Instruments Inc* Total Technology Utilities (3.06%) Allete Inc American States Water Co Avista Corp Central Vermont Public Service Corp CH Energy Group Inc El Paso Electric Co* Laclede Group Inc/The New Jersey Resources Corp Northwest Natural Gas Co Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp Unisource Energy Corp Total Utilities Total Common Stock (Cost $25,183,094) Short-Term Investments (8.68%) United States Treasury Bills (8.68%) Par Value United States Treasury Bill 08/05/2010 $ United States Treasury Bill 02/10/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $2,497,579) Total Investments (Cost $27,680,673) (a) (98.02%) Other Net Assets (1.98%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $27,680,673.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At May 31, 2010, certain United States Treasury Bills with a market value of $299,503 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2010: Contracts - $100 times premium / delivery month / commitment Russell 2000 Mini Unrealized Depreciation 46 / Jun 2010 / Long $ ) EQUITY INCOME FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 Common Stock (93.84%) Basic Materials (3.19%) Shares Value Chemicals (2.30%) Praxair Inc $ Sherwin-Williams Co/The Iron / Steel (0.89%) United States Steel Corp Total Basic Materials Communications (4.14%) Media (1.72%) McGraw-Hill Cos Inc/The Telecommunications (2.42%) AT&T Inc Total Communications Consumer, Cyclical (14.85%) Auto Manufacturers (2.61%) Ford Motor Co* Retail (12.24%) Chipotle Mexican Grill Inc* McDonald's Corp Ross Stores Inc Starbucks Corp TJX Cos Inc Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (27.97%) Agriculture (5.16%) Altria Group Inc Philip Morris International Inc Reynolds American Inc Beverages (3.50%) Coca-Cola Co/The Commercial Services (2.91%) Lender Processing Services Inc Moody's Corp Western Union Co/The Cosmetics / Personal Care (1.11%) Procter & Gamble Co/The Food (2.43%) Kraft Foods Inc Safeway Inc Sara Lee Corp Healthcare - Products (2.54%) Baxter International Inc Healthcare - Services (6.82%) Aetna Inc Healthsouth Corp* WellPoint Inc* Household Products / Wares (0.48%) Fortune Brands Inc Pharmaceuticals (3.02%) AmerisourceBergen Corp Pfizer Inc Total Consumer, Non-Cyclical Energy (8.73%) Oil & Gas (7.50%) Apache Corp Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Valero Energy Corp Oil & Gas Services (1.23%) Baker Hughes Inc Ensco PLC Total Energy Financial (17.01%) Banks (9.12%) Goldman Sachs Group Inc/The JPMorgan Chase & Co US Bancorp Wells Fargo & Co Diversified Financial Services (4.21%) Franklin Resources Inc Morgan Stanley Insurance (3.68%) Arthur J Gallagher & Co MetLife Inc StanCorp Financial Group Inc Total Financial Industrial (7.97%) Machinery - Construction & Mining (4.93%) Caterpillar Inc Metal Fabricate / Hardware (0.72%) Worthington Industries Inc Miscellaneous Manufacturing (1.79%) 3M Co ITT Corp Transportation (0.53)% Tidewater Inc Total Industrial Technology (6.30%) Computers (2.29%) Dell Inc* Hewlett-Packard Co Semiconductors (1.79%) Intel Corp Software (2.22%) Microsoft Corp Total Technology Utilities (3.68%) Electric (3.68%) Consolidated Edison Inc Duke Energy Corp Entergy Corp Exelon Corp Total Utilities Total Common Stock (Cost $17,300,455) Short-Term Investments (2.81%) United States Treasury Bills (2.81%) Par Value United States Tresury Bill 08/05/2010 $ United States Treasury Bill 02/10/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $598,962) Total Investments (Cost $17,899,417) (a) (96.65%) Other Net Assets (3.35%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $17,899,417.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At May 31, 2010, certain United States Treasury Bills with a market value of $199,668 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2010: Contracts - $100 times premium / delivery month / commitment S&P Midcap 400 E-mini Unrealized Depreciation 8 / June 2010 / Long $ ) EUROPEAN GROWTH AND INCOME FUND PORTFOLIO OF INVESTMENTS, 5/31/2010 Common Stock (96.38%) Basic Materials (10.24%) Shares Value Chemicals (2.48%) BASF SE ADR $ Bayer AG ADR Iron / Steel (1.04%) ArcelorMittal ADR Mining (6.72%) Anglo American PLC ADR* BHP Billiton Ltd ADR Rio Tinto PLC ADR Total Basic Materials Communications (12.90%) Telecommunications (12.90%) Deutsche Telekom AG ADR* France Telecom SA ADR Nokia OYJ ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.75%) Auto Manufacturers (1.75%) Daimler AG ADR* Total Consumer, Cyclical Consumer, Non-Cyclical (26.49%) Agriculture (2.23%) British American Tobacco PLC ADR Beverages (1.56%) Diageo PLC ADR Food (6.86%) Nestle SA ADR Unilever NV ADR Pharmaceuticals (15.84%) AstraZeneca PLC ADR GlaxoSmithKline PLC ADR Novartis AG ADR Roche Holding AG ADR Sanofi-Aventis SA ADR Total Consumer, Non-Cyclical Energy (14.03%) Oil & Gas (14.03%) BP PLC ADR ENI SpA ADR Royal Dutch Shell PLC ADR Total SA ADR Total Energy Financial (21.24%) Banks (17.03%) Banco Bilbao Vizcaya Argentaria SA ADR Banco Santander SA ADR Barclays PLC ADR BNP Paribas ADR Deutsche Bank AG ADR HSBC Holdings PLC ADR Intesa Sanpaolo SpA ADR Societe Generale ADR UBS AG ADR* Diversified Financial Services (1.46%) Credit Suisse Group AG ADR Insurance (2.75%) Allianz SE ADR AXA SA ADR Total Financial Industrial (5.23%) Electronics (1.16%) Koninklijke Philips Electronics NV ADR Engineering & Construction (1.38%) ABB Ltd ADR* Miscellaneous Manufacturing (2.69%) Siemens AG ADR Total Industrial Technology (1.45%) Software (1.45%) SAP AG ADR Total Technology Utilities (3.05%) Electric (1.96%) E.ON AG ADR Gas (1.09%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,410,625) Short-Term Investments (0.93%) United States Treasury Bills (0.93%) Par Value United States Treasury Bill 08/05/2010 $ Total United States Treasury Bills Total Short-Term Investments (Cost $99,973) Total Investments (Cost $12,510,598) (a) (97.31%) Other Net Assets (2.69%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $12,511,158.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) NASDAQ PORTFOLIO OF INVESTMENTS, 5/31/2010 Common Stock (97.58%) Basic Materials (0.36%) Shares Value Sigma-Aldrich Corp $ Total Basic Materials Communications (24.50%) Amazon.com Inc* Baidu Inc* Cisco Systems Inc* Comcast Corp DIRECTV* DISH Network Corp eBay Inc* Expedia Inc Google Inc* Liberty Media Corp - Interactive* Millicom International Cellular SA News Corp NII Holdings Inc* priceline.com Inc* QUALCOMM Inc Symantec Corp* VeriSign Inc* Virgin Media Inc Vodafone Group PLC Yahoo! Inc* Total Communications Consumer, Cyclical (8.25%) Bed Bath & Beyond Inc* Cintas Corp Costco Wholesale Corp Fastenal Co Mattel Inc O'Reilly Automotive Inc* PACCAR Inc Ross Stores Inc Sears Holdings Corp* Staples Inc Starbucks Corp Urban Outfitters Inc* Wynn Resorts Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (16.03%) Amgen Inc* Apollo Group Inc* Automatic Data Processing Inc Biogen Idec Inc* Celgene Corp* Cephalon Inc* DENTSPLY International Inc Express Scripts Inc* Genzyme Corp* Gilead Sciences Inc* Henry Schein Inc* Hologic Inc* Illumina Inc* Intuitive Surgical Inc* Life Technologies Corp* Mylan Inc* Patterson Cos Inc Paychex Inc QIAGEN NV* Teva Pharmaceutical Industries Ltd Vertex Pharmaceuticals Inc* Warner Chilcott PLC* Total Consumer, Non-Cyclical Energy (0.48%) First Solar Inc* Total Energy Industrial (2.89%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Flextronics International Ltd* FLIR Systems Inc* Foster Wheeler AG* Garmin Ltd JB Hunt Transport Services Inc Joy Global Inc Stericycle Inc* Total Industrial Technology (45.07%) Activision Blizzard Inc Adobe Systems Inc* Altera Corp Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems Inc* Cognizant Technology Solutions Corp* Dell Inc* Electronic Arts Inc* Fiserv Inc* Infosys Technologies Ltd Intel Corp Intuit Inc* KLA-Tencor Corp Lam Research Corp* Linear Technology Corp Logitech International SA* Marvell Technology Group Ltd* Maxim Integrated Products Inc Microchip Technology Inc Microsoft Corp NetApp Inc* NVIDIA Corp* Oracle Corp Research In Motion Ltd* SanDisk Corp* Seagate Technology* Xilinx Inc Total Technology Total Common Stock (Cost $16,417,176) Short-Term Investments (0.94%) United States Treasury Bills (0.94%) Par Value United States Treasury Bill 07/15/2010 $ United States Treasury Bill 04/07/2011 (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,613) Total Investments (Cost $16,616,789) (a) (98.52%) Other Net Assets (1.48%) Net Assets (100.00%) $ * Non-Income Producing Security (a) Aggregate cost for federal income tax purpose is $16,618,024.At May 31, 2010, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At May 31, 2010, certain United States Treasury Bills with a market value of $99,755 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2010: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-mini Unrealized Depreciation 13 / Jun 2010 / Long $ ) Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the disclosure controls and procedures as of a date within 90 days prior to the filing date of this Form N-Q (the "Report"), are reasonably designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the filing date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer. Based on such evaluation, the Registrant's Principal Executive Officer and Principal Financial Officer have determined that the disclosure controls and procedures are effective. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that could significantly affect these controls subsequent to the date of their evaluation, in connection with the preparations of this Quarterly Schedule of Portfolio of Investments. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) is attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. California Investment Trust By /s/ Stephen C. Rogers Stephen C. Rogers, President (as Principal Executive Officer) Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Stephen C. Rogers Stephen C. Rogers, President (as Principal Executive Officer) Date July 27, 2010 By /s/ William P. Mock William P. Mock Treasurer (as Principal Financial Officer) Date July 27, 2010
